Per Curiam.
The defendant appeals from the judgment of conviction, after a jury trial, of larceny in the fifth degree in violation of General Statutes § 53a-125 (a), criminal mischief in the second degree in violation of General Statutes § 53a-116, possession of burglar’s tools in violation of General Statutes § 53a-106, and burglary in the third degree in violation of General Statutes §§ 53a-103 and 53a-8. He claims that the court erred (1) in denying his motions to suppress and to dismiss, and (2) in denying his motion for judgment of acquittal, which was based on a claim of insufficiency *806of evidence. We have fully reviewed his claims. We conclude (1) that the motions to suppress and dismiss were properly denied, because the police had reasonable and articulable suspicion to stop the defendant’s car, and (2) that the evidence was sufficient to support the jury’s verdicts.
There is no error.